Title: To John Adams from Samuel Chase, 8 December 1775
From: Chase, Samuel
To: Adams, John


     
      Annapolis. Decr. 8th. 1775
      Dear Sir
     
     I am obliged to you for your Letter of 2nd. Instant. I intirely agree with You in Sentiment as to the Propriety, nay the Necessity of assuming and exercising all the Powers of Government. Our Convention only met yesterday afternoon. I shall, if possible, induce our People to set the Example, and first take Government.
     We have no News here worthy of your Notice. I cannot but intreat your Correspondence. If any Thing material occurs, pray inform Your affectionate and Obedient Servant
     
      Saml. Chase
     
     
      I beg to be remembered to Messrs. Adams and your Brethren.
     
    